DETAILED ACTION
Response to Amendment
With the exception of the matter corrected by Examiner’s amendment, below, due to the amendment filed on 05/16/2022, the application is in condition for allowance.
In light of Page 9 in Applicant’s Remarks, it is evident that Applicant intends to place claim 6 in independent form. However, there appears to be a transcription error on line 1 of claim 6 in the claims filed on 05/16/2022.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

IN THE CLAIMS
Re Claim 1, on line 1, the text has been replaced with – (Currently Amended) A backlight assembly, comprising: a light guide plate, a light –

Allowable Subject Matter
Claims 1-4, 6-18, and 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Re Claim 1:
The closest prior art of record, Oki et al (US 20100110334 A1; relied upon in the Office Action filed on 02/16/2022; “Oki”), fails to disclose, teach, suggest, or render obvious, the combined structure and functionality of a silver reflector sheet as set forth in the claim.
Re Claims 2-4, 10-18, and 20:
The claims are allowed due to their dependence on base claim 1.
Re Claim 6:
The closest prior art of record, Oki, fails to disclose, teach, suggest, or render obvious, the combined structure and functionality of the second reflector sheet as set forth in the claim.
Re Claims 7-9 and 21-22:
The claims are allowed due to their dependence on base claim 6.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088. The examiner can normally be reached Monday-Friday: 10:00 am-6:00 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEITH G. DELAHOUSSAYE JR.
Primary Examiner
Art Unit 2875



/KEITH G. DELAHOUSSAYE/Primary Examiner, Art Unit 2875